Warren E. Burger: We'll hear arguments Next in 72-1035, Rogers against Loether. We'll wait for the two months to die down, Mr. Greenberg. I think you may proceed whenever you are ready, Mr. Greenberg.
Jack Greenberg: Mr. Chief Justice and may it please the Court. This case is here on petition for writ of certiorari to the United States Court of Appeals for the Seventh Circuit. What is involved is the effectiveness of Title 8 of the Civil Rights Act of 1968 which assures fair housing to all Americans without regard to race, color, national origin, or religion. The effectiveness of the Act is threatened in this case by a claim that the Seventh Amendment to the United States Constitution prohibits Congress from providing that civil actions under the Act be tried by the court and not by a jury. We submit that the court trial and remedy provisions of Title 8 are constitutional as within the power of Congress granted by Section 2 of the Thirteenth Amendment and Section 5 of the Fourteenth Amendment, and the Seventh Amendment preserving jury trials in suits that common law is not applicable to litigation under Title 8. Briefly, the facts of the case or that petitioner who was Black, while a patient in a hospital in November 1969, asked a White friend to find an apartment for her. The friend found an apartment owned by respondents and it appeared that a lease would be, or perhaps even was, consummated with respondents’ agent. But when it was discovered that the petitioner was Black, they refused to go through with the deal. The District Court found, and it is supported in the record, that petitioner was denied the apartment because of her race. The court entered a temporary restraining order on November 17, 1969 ordering respondents not to rent the apartment to anyone else pending resolution of the dispute and then did a preliminary injunction on December 19 to the same general effect. And the court urged both parties to try to settle the dispute, but this turned out to be impossible and efforts to conciliate went on over a period of six months. And more than six months after the action had commenced, petitioner could no longer wait for the case to be concluded and took another apartment. Her counsel withdrew the application for an order directing that the apartment be rented to her though went on with other aspects of the case and asked for punitive damages, costs, and counsel fees. Following trial, the court made an award of $250 in punitive damages but denied counsel fees and costs. Weighing on the one hand the importance of petitioner’s rights and, on the other hand, the fact that the respondent had been denied rent for the apartment during the period the case was before the court. The respondents urged in the District Court that the case should have been heard by a jury, but the District Court rejected this contention. Respondents renewed this claim in the Seventh Circuit and the Court of Appeals agreed. We submit that this decision of the Court of Appeals is wrong, that it will seriously impair the effectiveness of Title VIII. That it involves a misreading of the plain unequivocal language of Title VIII and of the intention of Congress in enacting the Fair Housing Act under the Thirteenth and Fourteenth Amendments and is wrong concerning the requirements of the Seventh Amendment. At this point of the litigation, there no longer seems to be any serious dispute between the parties concerning the language of Title VIII. Respondents in their brief offer at best a cursory argument that the statute is unclear and put to this Court as the only question presented whether the Seventh Amendment requires jury trials in Title VIII cases. In resolving the issues before the Court, we submit that we should first look at the statutory language. The provisions which we are construing, Section 812 (c), provides that “the ourt” shall grant relief and it uses the word “court” in that subsection as well as elsewhere in the statute in a variety of ways which can only mean “judge” and “judge acting without a jury.” For example, the statute speaks of the court granting permanent or temporary injunctions or temporary restraining orders and of awarding costs.
Warren E. Burger: So, how does that help you very much, Mr. Greenberg, when it's -- of course the jury doesn't engage in granting injunctions ever? Is it?
Jack Greenberg: Well, it helps me a great deal because the word “court,” we submit, is used consistently throughout the statute. And if the word “court” is used in connection with injunctions and counsel fees and continuances and conciliation and in several other contexts, we submit that within a single section the word “court,” whenever it refers to damages, means the same as the word “court” in all those other connections. We submit the word had to have been used consistently. Indeed, the word “court” not only in this statute but throughout the entire Federal Code and the Federal Rules of Civil Procedure, as we set forth in our brief, consistently invariably means court and judge acting without a jury. When the Congress intends to use the term “jury,” it knows how to do so and we set forth in our brief the citation of a large number of statutes in which Congress said that certain issues that it would be drive by a jury and not by the court. And, indeed, in this record --
Warren E. Burger: Do you need to -- do you need to rest on that so firmly, Mr. Greenberg? Isn't it a more important to question whether this is or is not a common law action?
Jack Greenberg: Well, that is the next question.
Warren E. Burger: I don't mean to disrupt the order of your argument but then you just do it in your own time.
Jack Greenberg: Well, the first point in our argument that this is (Inaudible), that this is mode of procedure which has been prescribed by Congress. And that the prescription by Congress of this mode of procedure under the Thirteenth and Fourteenth Amendment is entitled to great weight indeed, as even controlling in this case. And I first wanted to make absolutely unequivocally clear that this indeed, is what Congress has done.
William J. Brennan, Jr.: Well, let us see, Mr. Greenberg. That's to argue, I gather.
Jack Greenberg: I did not hear you.
William J. Brennan, Jr.: That's to argue, I gather, that this statute should be read as if Congress had said and these cases shall be tried by a judge without a jury.
Jack Greenberg: Yes.
William J. Brennan, Jr.: And not even if this made -- is a common law action, even if it is, that since that provision that was enacted by the Congress under Section 2 of the Thirteenth Amendment, as you suggest, the Five or the Fourteenth Amendment then necessarily that overrides any requirement of the Seventh Amendment for a jury trial.
Jack Greenberg: I'm not quite certain I would carry that -- my argument that far and I don't have to carry my argument that far because our next point is that this is not a common law action --
William J. Brennan, Jr.: I know, but suppose --
Jack Greenberg: It'd never be a common law --
William J. Brennan, Jr.: Suppose it is.
Jack Greenberg: Well, if it is a common law action, I think we would have a much more difficult case and we would have to then look at the --
William J. Brennan, Jr.: You would not argue, in that instance, if it is a common law action that the authority of the Congress under Sections 2 of the Thirteenth and 5 of the Fourteenth can override even the Seventh Amendment?
Jack Greenberg: I'm not certain that I would, Mr. Justice Brennan, but I certainly don't have to in this case. I would look at -- whether the -- I would look at the equitable quality of the action of what the role of the jury would be, how difficult it is for the jury to decide the case, and so forth.
William H. Rehnquist: Mr. Greenberg --
Jack Greenberg: I might argue it, but I certainly do not have to and I am not going to.
William H. Rehnquist: Mr. Greenberg, supposing that Congress had acted -- enacted the statute, the Housing Act, pursuant to its authority under the commerce power rather than its authority under the Thirteenth and Fourteenth Amendment. Would that at all weaken or strengthen your jury trial argument?
Jack Greenberg: Well, in fact, I think probably the commerce block -- power was invoked and the statute does in part rest upon it. In fact, I'm certain the statute does in part, rest upon the commerce power. But it rests upon a specific constitutional directives to implement two particulars of amendments regarding a very important factor in American life to which the Congress is directing itself. The commerce power is more diffused by but I would say the commerce power would be adequate and it has involved it. Just going beyond my effort to establish that they made court and court acting without a jury, the Fair Housing Act originally was a part of a 1966 Civil Rights Bill. And in that Act -- in that Bill, there was the Fair Housing Act and there was the Jury Selection Act -- jury Selection Bill which later became the Jury Selection Act of 1968. In that single piece of legislation, Congress used the word “court” and “jury” in juxtaposition dealing with jury selection, and then used the word “court” in dealing with Fair Housing. It'd be quite strange whether in a single piece of legislation, which later they -- then was enact -- two parts of which were enacted two weeks apart in 1968 with terms given to it used differently. But I will go beyond that part of the argument. I will submit that the Congress meant court and it meant court acting without a jury.
Warren E. Burger: If it -- if Mr. Greenberg, it is a common law action. Assume that hypothetically for the moment. Could Congress deny a jury trial?
Jack Greenberg: I would say it would be very difficult. One would then have to look at some of the other attributes of the action and see whether or not, for example as mentioned in the footnote against Ross versus Bernhard, this is an action in which juries might have particular difficulty in coming to a decision or whether as in the Katchen case for example, whether there was some need for particular expedition in the action and so forth. But, we do not have any of that here. In fact, this case -- in -- the only cases that we're aware of, in fact, in which Congress had -- in which this Court has passed upon the power of Congress to require enforcement of statutes which it had enacted by court sitting without juries are NLRB against Jones and Laughlin Steel, and Katchen against Landy. In NLRB against Jones and Laughlin Steel, this court held that backpay and other monetary awards might be made by the NLRB and enforced by the Court of Appeals without intervention by a jury because the right involved did not exist at common law. In Katchen, the Court held that adjudication of the validity of a preference in summary proceedings under the Bankruptcy Act also might be made sitting by a Court without a jury and the decision in that case, as I understand it, rested upon the fact that Congress determ -- had determined the need for speed and efficiency in the essentially equitable nature of bankruptcy. This case is like NLRB against Jones and Laughlin, and Katchen v. Landy in that we have a congressional determination that the case shall be heard by the court and not by a jury. It is further like the NLRB and Jones and Laughlin case in that it involves a new congressionally created right. And, it's like Katchen in that there is a special need for speed and effectiveness of relief which would be impaired by jury trial. The Seventh Amendment is applicable only to suits at common law. This is not a suit at common law. Neither in 1791 nor for a century-and-a half thereafter could a plaintiff such as petitioner have brought an action in England or in any state of the Union to compel a landlord not to discriminate against her in the basis of race. Indeed, throughout most of this period, the common law set the full force of its power against people like petitioners and behind landlords and sellers of real property who discriminated on the basis of race. Now, against this congressional decision and the fact that the cause of action enforced in this case was unknown at common law respondent cites the three cases, and the Court of Appeals does to, of Beacon Theatres, Dairy Queen, and Ross against Bernhard. But these cases first did not involve congressional statutes. They involved mixed, legal, and equitable claims concerning which some judicial rule was necessary as to whether the Court should heard be -- whether the case should be heard by a judge or a jury without regard to the adventitiousness of who first commenced the action or what it was characterized as. In Beacon, if the defendant had filed before the plaintiff, the jury clearly would have been required. In Dairy Cream -- Queen, if the form of action had been characterized as one for damages rather than accounting, a jury trial would have not been disputed. In Ross against Bernhard, if the corporation itself had brought the action instead of the action being brought on the form of stockholders derivative suit, there would've been no question that a jury would have been appropriate. We submit that while there is Seventh Amendment language in these decisions, all they really stand for is that the substance of the action and not the form are determinative of whether the case should be heard by the court alone or with the jury. The statutory right claimed by petitioner in this case is one which never could have been enforced at common law at any time, in any place, in any way. Moreover --
Byron R. White: Well, that's true of our great any statutory right, I suppose.
Jack Greenberg: Yes.
Byron R. White: And a -- still a jury trials are required constitutionally.
Jack Greenberg: Well, it may be that there is some analogy or there is a statutory counterpart of some sort of a common law right. But this is something which even today, apart from the fact of race, there is no such right as this. If a would-be buyer goes to a seller and the seller says, “I just do not want to sell to you,” there is nothing anyone can do about it unless he says “I do not want to sell to you because of your race.”
Byron R. White: You do not think this is an action sounding in the tort and is an action for damages? Aren't those two things enough to trigger doing --
Jack Greenberg: No, I think it's a whole new kind of right which indeed was enacted after a very considerable congressional struggle in which the debate was that this is overturning rights of sellers and owners unknown to the common -- as known by the common law. But in any event, Mr. Justice White, if one were to apply the Seventh Amendment to this case, it would be because there is to be -- there is some analogical extension of some sort of a common law right which it is held ought to be protected or enforced by means of the Seventh Amendment. On the other hand, as compeer to that analogical extension, we have the direct decision of Congress that the rights secured by the Thirteenth and Fourteenth Amendments are best enforced by trials conducted in this kind of way because they're more expeditious. It removes community prejudice from the proceedings and so forth.
William J. Brennan, Jr.: That's why I [Laughter Attempt] I really don't understand why you are so hesitant about urging on this that, if this -- to the extent the statute rests on Thirteenth and Fourteenth Amendments, that the Congressional power under Sections 2 and 5 respectively can even go so far as to overwrite.
Jack Greenberg: Well, I will say it certainly goes so far as to overwrite any common law right that is extended by -- that is created by analogic extension and that's all I have to say.
Byron R. White: But then you would -- if you agreed with the -- with Justice Brennan, you would probably have to agree then that if Congress purported to be exercising its commerce power, no jury trials in any of those actions either.
Jack Greenberg: Well, I think --
Byron R. White: What about an action on a collective bargaining contract? Is that a jury trial?
Jack Greenberg: Well, if the NLRB is involved, it certainly isn't.
William J. Brennan, Jr.: No, this is an -- in the COurt --
Jack Greenberg: Well, it's a contract. It's a cause of action for breach of contract or for to enforce a contract.
William J. Brennan, Jr.: Which are the (Voice Overlap) Labor Act is adapted strictly in pursuit of the commerce power.
Jack Greenberg: Yes, but it is a common law right.
William J. Brennan, Jr.: This is on (Voice Overlap) -- Let's assume Congress said it is a statutory right to pursue the Congress -- the commerce power. Congress says no jury trials and suits on collective bargaining contract.
Jack Greenberg: Well, the Commerce Clause is a clause which gives the Congress power to enact legislation in any variety of directions. Under the Commerce Clause the Congress can enforce or refuse to enforce or deal in an infinite number of ways with the collective bargaining contract. The Thirteenth and Fourteenth Amendments express very positive policies concerning racial equality which Congress is implementing so it's a rather different thing. One is enforcing the policies of the amendments. The other is merely acting under authority granted by the Commerce Clause. I think it's a rather different situation.
William H. Rehnquist: But both are grants of power to the Congress. Would you say that Congress in enforcing authority under the Fourteenth and Fifteenth Amendment, could say that the privilege against self-incrimination shall have no application in this case?
Jack Greenberg: No.
William H. Rehnquist: Well then why is the privilege against self-incrimination more important than the Seventh Amendment trial by jury?
Jack Greenberg: Because -- well, first of all, I want to make clear that we are in no way challenging it.
William J. Brennan, Jr.: Maybe perhaps (Inaudible) since you're not making any (Inaudible). [Laughter]
Jack Greenberg: Pardon me?
William J. Brennan, Jr.: That you don't rather not make.
William H. Rehnquist: Maybe Justice Brennan and I should just argue back and forth and -- [Laughter]
Jack Greenberg: I would like to make clear that we are in no way in this case questioning the right of trial by jury. In criminal cases, we are no way in this case questioning the right of trial by jury in what might -- one one might call fundamental common law cases or their modern counterparts or reasonable analogies thereto. With regard to the last series of questions, I would say that, to the extent that one would seek to find some analogy in the common law to what is done in the Fair Housing Act and thereby advanced the constitutional policies of the Seventh Amendment. One must put that as against the very positive policies of the Thirteenth and Fouteenth Amendment which are quite different I would submit, Mr.--
William H. Rehnquist: Why are they more positive than the Commerce Clause?
Jack Greenberg: They're entirely more than -- they're entirely different than the Commerce Clause. The Commerce Clause is a power to enact legislation in a total varie -- under the Commerce Clause, presumably back to the Thirteenth and Fourteenth Amendments, one might be able to enact the statute saying that Whites do not have to sell to Blacks.
William H. Rehnquist: Well, that -- that's broader admittedly but you give an impression that there's some sort of depth or thrust to the THirteenth and Fouteenth Amendment authorities, that there isn't to the commerce at all.
Jack Greenberg: Oh! I think, without a doubt, there is.
William J. Brennan, Jr.: Well, an don't you -- I suppose it's also true, Mr. Greenberg, isn't it that the Thirteenth and Fourteenth Amendments came after the adaption of the Seventh?
Jack Greenberg: Well, I think--
William J. Brennan, Jr.: The Commerce Clause preceded the adaption of the Seventh.
Jack Greenberg: Well, I think if I started down that line I might prove a little too much.
William J. Brennan, Jr.: You might.
Jack Greenberg: And in summary, all we say is that where Congress is enforcing the cherished values of the Thirteenth and Fourteenth Amendments by proceedings unknown to the common law and decides that the cause shall be determined by the court and not by a jury, the Seventh Amendment does not require trial by jury. And, I would like to reserve the balance of my time.
Warren E. Burger: Mr. Scott.
Robert Scott: Mr. Chief Justice and may it please the Court. It is my honor to represent in this action the respondents who seek to have the unanimous decision of the Seventh Circuit affirmed and this case returned to the Eastern District of Wisconsin for trial by jury. When I argued this appeal before the Seventh Circuit in Chicago in February 1972 most of the questions that came to me from the bench, at least at the start of the oral arguments, related to what the actual posture of this case was before the trial court. Now I think my Brother in giving you the general outline of what the facts of this case are, overlooked a very important factual aspect of the case which was at issue in those oral arguments and which the Seventh Circuit drew concession from the appellee at that level. First of all, this was a case, Justice White, for damages on the basis of a civil wrong. It was a tort action. There are analogs in the common law which the Seventh Circuit discovered. The important thing which the Seventh Circuit seek to -- sought to find out about this case when it was in tried is what issues were before the trial court when the availability or non-availability of a jury became critical. And those issues before the trial court on the day of trial, October 26, 1970, were simply the issues of discrimination and the issue of money damages, compensatory damages, and punitive damages. And this is most clearly brought out, I think, on page 47 (a) of the appendix where the trial court, when it was summing up after all the trial, summed up the evidence and said, “Therefore, the only issue remaining for this hearing today, the final hearing on the question of discrimination and the claim for compensatory and punitive damages.” The issue of discrimination and the issue of damages or what was before the court and I listen very carefully when my Brother and opened to see if there would be any discussion of the fact that this was after all just an action for damages albeit a statutory cause of action. And I think there is ample authority in the brief which I have cited. To the effect that there is no cleavage with respect to the application of the Seventh Amendment between cases which are brought on statutory actions and cases which are common law in their origin. There are two main areas of legal dispute in this case. One is a statutory argument which my Brother first got into in which depends on how you read the statute.
Warren E. Burger: Well, going to the Seventh Amendment itself, what do you think the Seventh Amendment means when it says, “In all common law action,” if that's the language I think it is, “in all common law action”?
Robert Scott: It means that in all actions in which under a three-test which this court approved of in a recent case, Ross versus Bernhard, footnote 10 to that case, there are three ways you decide what the Seventh Amendment means in any given circumstances on which the case is brought. First of all, you look at the premerger custom with respect to the issue. Second of all, you look at the remedy requested. And thirdly, you determine what the practical abilities and limitations of jurors are with respect to the issues that are going to be tried. Now, Ross versus Bernhard was decided while our case was pending before the District Court before it ever got up to the Seventh Circuit. And I cited Ross versus Bernhard at the time of oral arguments on the jury issue before the District Court. When the Seventh Circuit decided this case, it tracked, if you will, the three standards in Ross versus Bernhard and I would like to track them again with you so that we can see how the Seventh Amendment does apply to this particular cause of action. Bearing in mind how that action was postured when it reached the time in the course of its litigation when the availability of a jury became important. And are --  I mentioned that I just parenthetically because this case started out of course with claims for injunctive relief and it is part of the argument by the petitioner in this case that the granting of Seventh Amendment rights to this case, in this type of case, would emasculate the statute because then you couldn't have the speedy relief that's necessary to handle discrimination in housing. This case is an excellent example of how speedy relief is available consistent with the Seventh Amendment and the reason is, all of the speedy type of relief, the injunctive relief, had been granted in this case well before the availability of a jury became important. It was decided, as just, as Chief Justice Burger suggested, by the court. Injunctions were granted. But to move to the test in Ross versus Berhnahrd and how they apply to our circumstances, the first two tests are the premerger custom in the nature of the relief granted. To my way of thinking, these two tests really embodied the traditional historical analytic approach that this Court has adapted in its cases -- in all of its cases determining the applicability of the Seventh Amendment. There are two ways of applying the first test, namely, the premerger custom. One is the literal approach which my Brother -- and suggests. In other words, you'll look at the common laws that existed in 1791 in England and if this type of cause of action did not exist by that name at that time, then you have no Seventh Amendment right. There is another approach and that is the approach suggested by Justice Story in Parsons versus Bedford, and that case which was cited with approval in Ross versus Bernhard. Justice Story said that the Seventh Amendment, the preservative power of the Seventh Amendment reaches all lawsuits except those which are of equity or admiralty jurisdiction. In other words, you look at the dichotomy which existed in England between the law and equity and you decide not necessarily whether this particular statutory cause of action existed by this name at that time, but really what jurisdiction would a cause of action such as this--
Speaker: Is that case where McClain dissented?
Robert Scott: That's right. Justice Field, as I recall, wrote the opinion.
Speaker: Story.
Robert Scott: Story, that's right, but I think you are right about the dissent. In other words, if you apply Story’s analysis, you go beyond the literal approach to determine what the nature of this cause of action is. And again, when it was tried it was an action for damages, compensatory and punitive on the basis of a civil wrong. Our argument and the argument adapted by the Seventh Circuit was that that particular type of cause of action would certainly have belonged in the law side in England in 1791. Go on to the next test which is probably the easiest of the three. The relief grant -- requested in this particular case. The relief, the only relief which was tried was money damages, compensatory and punitive.
William J. Brennan, Jr.: But as filed? The original complaint seek injunctive relief initially?
Robert Scott: That's right. I'll clarify that because I wanted to do that the very start and that is one of the questions that the Seventh Circuit went at us with. When this complaint was filed, it did not have a request for compensatory damages that are -- At the first pretrial conference, they interjected that they would like to include a claim for actual damages. By that time, as my recollection serves me, District Judge Reynolds had already granted his injunctive relief. So after the -- at the first pretrial conference, this came up and when I was explaining this to the Seventh Circuit, District Judge Candle said, “Well, it can be brought up under Rule 16 in that fashion, can it?” and I said “well, that is exactly how it did occur.” And, in the next pretrial order that issued out from that conference the District Judge directed that the trial would be on the issue of actual damages and discrimination, and this was formalized --
William J. Brennan, Jr.: Through a formal amendment to the complaint?
Robert Scott: There was never a formal amendment to the complaint.
William J. Brennan, Jr.: Just a Rule 16. We'll resume there at 10:00 tomorrow morning.
Robert Scott: Thank you.